                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. MABE, INC., d/b/a          :
Ashville Apothecary and
Circleville Apothecary, et al.,      :

                Plaintiffs           :    CIVIL ACTION NO. 3:17-1102

         v.                          :         (JUDGE MANNION)

OPTUM RX, Successor by               :
Merger to Catamaran Corp.,
                                     :
               Defendant
                                     :

                             MEMORANDUM


     Pending before the court is the non-arbitrable plaintiffs’ 1 motion for

reconsideration of the court’s order denying their motion to compel

discovery. (Doc. 207). Upon review, the motion will be DENIED.

     The court previously considered two areas in which the plaintiffs were

seeking discovery: (1) how much defendant pays mail order and large chain

pharmacies for the same prescriptions filled for the same health plans as



     1
        The non-arbitrable plaintiffs are (1) Redner’s Market, Inc., d/b/a
Redner’s Pharmacy #21, 22, 23, and Redner’s Pharmacy; (2) Rx Shops, Inc.,
d/b/a Hometown Pharmacy; (3) Kuler Drugs, LLC, d/b/a Med Depot
Pharmacy; (4) S & R Drug, Co., (S-Corp) d/b/a S&R Drug Co.; (5) Pine Street
Pharmacy d/b/a Stacy’s Family Pharmacy; and (6) Wells Pharmacy (Sole
Prop.), d/b/a Wells Pharmacy.
plaintiffs and (2) information showing how much defendant is paid by health

plans for the prescriptions filled by plaintiffs, as well as defendant’s contracts

with the plan sponsors governing such payments. While the court found the

information relevant, it also found that the discovery requests contain data

beyond the scope of what is at issue in this case, and further, that access to

the information would potentially allow plaintiffs to access defendant’s

business strategy, marketing goals, profit margins, pricing goals, etc. and

utilize that information beyond the scope of this litigation. The court further

found that the protective order previously issued in this case was insufficient

to protect against the competitive advantage plaintiffs would have if the court

were to allow the requested discovery. The court, therefore, issued an order

that denied plaintiffs’ request. The plaintiffs now seek reconsideration of that

order.

      “The purpose of a motion for reconsideration is to correct manifest

errors of law or fact or to present newly discovered evidence.” Harsco v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be

altered or amended if the party seeking reconsideration shows at least one




                                      -2-
of the following grounds: (1) an intervening change in the controlling law 2;

(2) the availability of new evidence that was not available when the court

granted the motion [ ]; or (3) the need to correct a clear error of law or fact or

to prevent manifest injustice.” Howard Hess Dental Labs. Inc. v. Dentsply

Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (internal quotation marks

omitted); see also Chesapeake Appalachia, LLC v. Scott Petroleum, LLC, 73

F.Supp.3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration motions

should    be     granted     sparingly.).   “The     standard     for    granting

a motion for reconsideration is a stringent one . . . [A] mere disagreement

with the court does not translate into a clear error of law.” Chesapeake

Appalachia, 73 F.Supp.3d at 491 (quoting Mpala v. Smith, No. 3:CV-06-841,

2007 WL 136750, at *2 (M.D. Pa. Jan. 16, 2007), aff'd, 241 Fed.App'x 3 (3d

Cir. 2007)).

      The moving plaintiffs seek reconsideration of the court’s order denying

their motion to compel discovery of the MAC prices which defendant paid to

large pharmacy chains and its own mail order pharmacy, as well as amounts



      2
        Plaintiffs’ motion is admittedly not based upon any intervening change
in the controlling law.
                                      -3-
defendant itself is paid by its health plan customers for the prescriptions filled

by plaintiffs, on several bases. Initially, plaintiffs argue that new evidence is

available showing that defendant waived its confidentiality claims as to the

amounts it pays CVS and its own mail order pharmacy. To this extent,

plaintiffs argue that defendant voluntarily produced its contract with CVS,

thereby disclosing the amounts it agreed to pay CVS for generic drugs, even

though defendant argued disclosing this information to plaintiffs would give

plaintiffs a competitive advantage and be irreparably harmful. Upon review,

the contracts referred to by plaintiffs were in plaintiffs’ possession well before

the court’s ruling on their motion to compel and could have previously been

relied upon in the briefing of the motion to compel. (Doc. 29, Ex. OO). They

are not therefore newly discovered evidence, and plaintiffs’ motion will be

denied on this basis.

      Plaintiffs also argue there is new evidence warranting reconsideration

in that just prior to the court’s order defendant took testimony from its own

witness about the subject matter of the information they seek. Because the

defendant elicited this information, plaintiffs argue that the defendant should

be made to disclose the information they seek in their motion to compel. The


                                      -4-
testimony in question is that of James Watson taken on July 27, 2020. In

reviewing the testimony referred to by plaintiffs regarding the defendant’s

payments to CVS, there is no indication that Mr. Watson testified as to

anything other than the terms contained in the contracts which were already

in plaintiffs’ possession. The court finds that the testimony elicited from Mr.

Watson in this regard does not warrant reconsideration.

         With respect to testimony from Mr. Watson regarding amounts the

defendant paid to its mail order pharmacy, Mr. Watson testified that, by law,

defendant cannot reimburse its own mail order pharmacy more than it

reimburses retail pharmacies. Other than this general statement, Mr. Watson

did not disclose how defendant determined the individual reimbursement

amounts. The court finds this argument for reconsideration also to be without

merit.

         Plaintiffs argue that the defendant has waived claims of confidentiality

by way of eliciting Mr. Watson’s testimony. The court has found the specific

reimbursement defendant pays to large chain pharmacies and its own mail

order pharmacy to be confidential and proprietary. There is no evidence that

the defendant disclosed this specific information plaintiffs seek through Mr.


                                       -5-
Watson’s testimony regarding the terms of the contract that plaintiffs were in

possession of or his understanding of the legal requirements for

reimbursements paid to its mail order pharmacy. Mr. Watson gave no

testimony about how defendant specifically calculates reimbursements or

how it develops formulas or determines individual pricing. Mr. Watson’s

general statements did not result in a waiver of the specific confidential and

proprietary information. The plaintiffs’ motion will be denied on this basis.

      Next, plaintiffs argue that the court erred in failing to consider

declarations from three plaintiffs stating that they have gone out of business.

Plaintiffs argue that these three pharmacies cannot possibly obtain any

competitive advantage from the information sought. Initially, while not every

individual exhibit was cited to, the court considered the plaintiffs’ arguments

and all supporting materials in ruling on the motion to compel. Moreover,

there are hundreds of plaintiffs in this action. The fact that three plaintiffs

have gone out of business does not alleviate the advantage that disclosure

would provide to the remaining plaintiffs. The court will deny plaintiffs’ motion

on this basis as well.




                                      -6-
      Next, plaintiffs argue that the court committed an error of law when it

failed to consider the requirement that the necessity of the information sought

must be balanced against the confidentiality interests before deciding that

the information should not be disclosed. Plaintiffs acknowledge they have

the burden to prove that the information they seek is both relevant and

necessary. While plaintiffs argued in a conclusory manner that the

information they seek is necessary to prove some of their claims, they did

not substantively argue the matter. Therefore, the court finds no error of law

in not addressing the element of necessity.

      Finally, plaintiffs argue that the court committed an error of law by

denying discovery information simply because it might be helpful to other

litigants. Here, plaintiffs disagree with the court’s reliance on Micro Motion,

Inc. v. Kane Steel Co., Inc. 894 F.2d 1318 (Fed. Cir. 1990), in finding that

the protective order in this case is insufficient to protect against unnecessary

disclosure of confidential information to plaintiffs who are in competition with

defendant. The fact that the plaintiffs disagree with the court’s ruling does

not provide a proper basis for reconsideration. The plaintiff’s motion will also

be denied on this basis.


                                     -7-
        An appropriate order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: May 28, 2021
17-1102-02




                                      -8-
